 1 NEAL A. FISHER JR. (State Bar No. 265596)
       nealfisher@dwt.com
 2 KAREN A. HENRY (State Bar No. 229707)
       karenhenry@dwt.com
 3 DAVIS WRIGHT TREMAINE LLP
     865 South Figueroa Street, 24th Floor
 4 Los Angeles, California 90017-2566
     Telephone: (213) 633-6800
 5 Fax: (213) 633-6899
 6 Attorneys for Defendant
     LOWE’S HOME CENTERS LLC
 7
 8                                         UNITED STATES DISTRICT COURT
 9                                       EASTERN DISTRICT OF CALIFORNIA
10
11 SANDRA JEAN BRYANT, an individual,                       Case No. 2:19-cv-01743-TLN-CKD
12                                      Plaintiff,          [PROPOSED] ORDER RE STIPULATED
                                                            PROTECTIVE ORDER
13            vs.
                                                            Assigned to the Hon. Troy L. Nunley
14 LOWE’S HOME CENTERS, LLC, and
     DOES 1-20, Inclusive,
15
                                        Defendants.
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        1
     [PROPOSED] ORDER RE STIPULATED PROTECTIVE ORDER
     4844-0192-7339v.1 0086846-000071
 1                                                     ORDER
 2             GOOD CAUSE APPEARING, the Court hereby approves the Stipulated Protective Order
 3 filed jointly by the parties on November 1, 2019.
 4             IT IS SO ORDERED, with the following amendments and clarifications:
 5             1.       The parties shall comply with the provisions and procedures of Local Rules 140
 6 and 141 with respect to sealing or redaction requests. To the extent that the parties’ stipulation
 7 conflicts with the Local Rules, the Local Rules shall govern.
 8             2.       Prior to filing any motion related to this stipulated protective order or other
 9 discovery motion, the parties shall first exhaust informal meet-and-confer efforts and otherwise
10 comply with Local Rule 251.
11             3.       Nothing in this order limits the testimony of parties or non-parties, or the use of
12 certain documents, at any court hearing or trial—such determinations will only be made by the
13 court at the hearing or trial, or upon an appropriate motion.
14             4.       Pursuant to Local Rule 141.1(f), the court will not retain jurisdiction over
15 enforcement of the terms of this stipulated protective order after the action is terminated.
16 DATED: NOVEMBER 5, 2019
                                                          _____________________________________
17
                                                          CAROLYN K. DELANEY
18                                                        UNITED STATES MAGISTRATE JUDGE

19
20
21   15 bryant1743.po

22
23
24
25
26
27
28

                                                          2
     [PROPOSED] ORDER RE STIPULATED PROTECTIVE ORDER
     4844-0192-7339v.1 0086846-000071
